Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered February 3, 1988, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that the People disproved the defense of justification beyond a reasonable doubt (see, People v Reed, 40 NY2d 204). At trial, the defendant contended that the victim had attacked him by hitting him in the head with a hammer. However, the People presented testimony that the victim merely struck the defendant with his bare hands. A physician also testified that the defendant’s injuries were inconsistent with having been struck by a hammer. In addition, the hammer was found to contain no sign of blood, hair, or skin.
Although the defendant presented a plausible defense, the jury apparently credited , the evidence offered by the prosecution. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94; People v Martinez, 149 AD2d 438). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Martinez, supra; People v Garafolo, 44 AD2d 86, 88).
*347Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Lawrence, J. P., Kunzeman, Rubin and Rosenblatt, JJ., concur.